Citation Nr: 0023423	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  95-30 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1945.  He died on April [redacted], 1974.  The appellant 
is the surviving spouse of the veteran with basic eligibility 
for nonservice-connected pension benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Atlanta, Georgia, which denied a claim by the 
appellant seeking entitlement to special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.


REMAND

Initially, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a)  
(West 1991).  That is, it finds that the appellant has 
presented a plausible claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  See Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  Here, entitlement to 
nonservice-connected pension benefits has already been 
established.  This claim is for additional benefits based on 
the need for regular aid and attendance of another person or 
on account of being housebound.  In essence, the appellant 
alleges that her disabilities are worse than currently rated 
and that increased pension benefits are warranted as a 
result.  See 38 C.F.R. § 3.351(a)(5)  (1999) (indicating that 
special monthly pension is "increased pension").  This is 
sufficient for a well grounded claim.  See e.g. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632  (1992) (stating that, where 
a claimant asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
had been considered by VA, he established a well-grounded 
claim).  
Because the claim is well grounded, VA has a duty to assist 
the appellant in the development of all facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991).  This includes 
the duty to obtain a VA examination which provides an 
adequate basis upon which to determine entitlement to the 
benefit sought.  Littke v. Derwinski, 1 Vet. App. 90  (1991).  
The United States Court of Appeals for Veterans Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (stating that the duty to assist 
includes providing a thorough and contemporaneous medical 
examination when needed)).

In this case, the RO attempted to provide the appellant with 
VA aid and attendance examination in order to assess the 
nature and severity of any current disabilities for purposes 
of entitlement to special monthly pension benefits.  VA 
documents show that that examination was scheduled for June 
1999.  The Board finds that notice of the time, place, and 
date of said examination was also provided, in May 1999.  
However, that notice was addressed to the appellant's 
deceased husband, not to her. 

Notification for VA purposes is a written notice sent to the 
claimant at his or her latest address of record.  38 C.F.R. § 
3.1(q)  (1999) (emphasis added).  Here, the notice to appear 
for VA examination was sent to the appellant's latest known 
address, but it was not sent to the appellant.  As such, the 
Board must find that VA did not provide adequate notice to 
her of the scheduled VA examination.

In light of the above, the Board is of the opinion that this 
case is not yet ready for appellate review.  The Board finds 
that another VA aid and attendance examination should be 
scheduled and the appellant provided adequate notice of its 
time, place, and date, in compliance with VA regulations.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the appellant 
for VA aid and attendance/housebound 
examination.  The appellant must be given 
adequate notice of the requested 
examination.  If she fails to report for 
the examination, this fact should be 
documented in the claims folder.  

The VA examiner is requested to determine 
whether the appellant is blind (or so 
nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less) or is a 
patient in a nursing home because of 
mental or physical incapacity.  
Thereafter, the examiner should assess 
the appellant's ability or inability to 
dress or undress; to keep ordinarily 
clean and presentable; to need the 
frequent adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid; to feed 
herself; to attend to the wants of 
nature; or to protect herself from 
hazards or dangers incident to daily 
environment.  The examiner should also 
determine if the appellant is bedridden.  
The aid and attendance examiner should 
certify whether the daily services of a 
regular aid or attendant are needed or 
whether the appellant is substantially 
confined to her home or immediate 
premises due to her disabilities.  It is 
suggested that the examiner utilize VA 
Form 21-2680 in reporting the findings.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
must provide a report containing full 
rationale for all opinions expressed.  
All appropriate tests should be conducted 
and all findings, and the reasons and 
bases therefor, are to be set forth in a 
clear, concise, and legible manner on the 
examination report.

2.  Thereafter, the RO should review its 
decision denying the appellant's claim for 
entitlement to special monthly pension 
benefits based on the need for regular aid 
and attendance of another person or on 
account of being housebound, to determine 
if any change in that decision is 
warranted.

3.  If the decision remains unfavorable 
in any way, the appellant and 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105  (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until she is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of her 
claim.  38 C.F.R. § 3.655 (1999).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



